Citation Nr: 1440400	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-28 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to service-connected right knee disability, status post-total replacement.
 
2.  Entitlement to service connection for a left knee disorder as secondary to service-connected right knee disability, status post-total replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active service from August 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for arthritis of the left knee and determined new and material evidence sufficient to reopen the Veteran's claim for a back disorder had not been received.

As noted in the Board's April 2011 decision that reopened the Veteran's low back claim, when provided notice of the issuance of the July 2009 statement of the case (SOC), the Veteran was informed that he must file his appeal (VA Form 9) within 60 days from the date of the SOC or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action appealed.  When he submitted his VA Form 9 later that month, however, he indicated that he only desired to appeal the denial of service connection for his back disorder as secondary to his service-connected right knee disability.  Nonetheless, the Decision Review Officer, in an August 2009 request for a statement on the Veteran's behalf from his representative, noted that the issues on appeal were service connection for a left knee disorder and a back disorder.  The Veteran's representative provided a VA Form 646 later that month, which was received within the 60-day period following issuance of the SOC, and provided argument regarding both issues.  Both issues were then certified to the Board.  See August 2009 VA Form 8.  For these reasons, the Board will proceed with appellate review of the claims listed on the first page of the Title Page.

The Board remanded the case for additional development in April 2011.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's current post-operative low back disorder is shown to be causally related to his active service.

2.  The evidence is at least in equipoise as to whether the Veteran's service-connected post-operative right knee disability aggravates his left knee disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the requirements for entitlement to service connection for a post-operative low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the requirements for entitlement to service connection for a left knee disorder due to aggravation by service-connected post-operative right knee disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the decision below is entirely favorable to the Veteran, discussion of the notice and assistance requirements of the VCAA would serve no useful purpose.

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Arthritis is presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Low Back

Analysis

Service treatment records dated in May 1969 note the Veteran's complaints of low mid-back pain after heavy lifting.  He reported further that the pain radiated into both legs past mid-thigh.  Physical examination was negative: there was no muscle spasm or malalignment.  Straight leg raising was negative and deep tendon reflexes were normal.  The examiner's impression was low back strain.  The Veteran was prescribed Robaxin and excused from heavy lifting.  He presented again in June 1969.  Examination revealed muscle spasm at the left lower lumbar vertebrae.  The examiner diagnosed muscle spasm, continued the Robaxin and again directed no heavy lifting.  At a July 1969 follow-up the same instructions were given.

The May 1970 Report of Medical Examination For Release From Active Duty reflects the Veteran's spine was assessed as normal.  There was no accompanying Report of Medical History.

As noted above, in-service back complaints were noted.  The post-service record establishes current disability, diagnosed as lumbar spinal stenosis, L2 through L5 with herniated L4-5 intervertebral discs, and right L5 and S1 radiculopathy.  A total laminectomy from L2 through L5, with L4-5 discectomy in July 1981.  

While Dr. JFB found that the Veteran's back disorder is congenital in nature, other evidence of record finds otherwise.  Indeed, while several documents of record address the etiology of the low back disorder, the most probative of these is found to be a VHA opinion authored in August 2014.

The VHA examiner opined that there was less than a 50-percent probability that the Veteran has a congenital spine condition.  If he did have, congenital stenosis he would have experienced symptomatic episodes prior to his entry into active service, and there was no record of the Veteran in fact had any pre-service symptoms.  The VHA examiner also found no imaging studies in the claims file that objectively demonstrated congenital stenosis.

With respect to the question of direct service connection, the VHA examiner opined that there is at least a 50-percent probability that the low back disability the Veteran was diagnosed with in 1981 was related to the symptoms for which he was treated in active service in 1969.  The VHA examiner noted that the Veteran's symptoms documented in the service treatment records, especially the radiation of pain to both legs, were classic symptoms of a herniated disc.  He suggested that the absence of a diagnosis in 1969 is fully consistent with the unavailability of MRI examinations at that point in time.  Further, the natural course of most herniated discs is improvement with conservative measures, which was the case with the Veteran.  Nonetheless, although there is clinical improvement symptom-wise, structural-wise, herniated discs have been shown to predispose an individual to earlier progression of degenerative disc disease later in life.

As the VHA examiner reviewed the record and provided a clear rationale for his opinion, it is found to be highly probative and persuasive.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  Based on such opinion, an award of service connection is warranted.

Secondary Service Connection

The Veteran asserts his left knee disability is caused by his service-connected right knee disability.

Legal Requirements

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See generally Wallin v. West, 11 Vet. App. 509, 512 (1998), overruled on other grounds, Webster v. Shinseki, 428 Fed. Appx. 976, 977-78 (Fed. Cir. 2011).

Analysis

The evidence of record shows Wallin elements 1 and 2 are proven: the Veteran has a current left knee disability, and service connection is in effect for the right knee.  Hence, the only issue to be resolved is whether there is a connection between the two, either by causality or aggravation.

The January 2008 VA examination report reflects the examiner's opinion that the Veteran's left knee arthritis was not causally related to the right knee, as the left knee arthritis was a naturally occurring phenomenon.  He did not opine on whether the right knee aggravated-that is, chronically worsened, the left knee.

The VHA examiner also opined that26380 the Veteran's right knee disability did not directly cause the left knee disability.  However, he found there was at least a 50-percent probability the right knee aggravates the left knee disability.  He did not provide a direct rationale for his opinion.  The Board infers, however, that the VHA examiner's rationale was that the Veteran's altered gait caused by the right knee disability, because this was the reason he opined there was a nexus between the right knee and the low back disability.  Hence, the Board finds the opinion adequate and probative.  Nieves, 22 Vet. App. 295.  Based on such opinion, and award of service connection is warranted.


ORDER

Entitlement to service connection for a low back disorder is granted.
 
Entitlement to service connection for a left knee disorder due to aggravation by the service-connected right knee disability, status post-total replacement, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


